Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Applicant’s arguments with respect to the Drawings objections have been considered and accepted.  Therefore, the previous rejection has been withdrawn.

Specification
3.	Applicant’s amendments with respect to the Specification objections have been considered and accepted.  Therefore, the previous rejection has been withdrawn.

Claim Objections
4.	Applicant’s amendments with respect to the claim objections for claims 1, 5, 7, and 10 have been considered and accepted.  Therefore, the previous rejection has been withdrawn.
5.	Claim 12 has objected to because of the following informalities:  line 23 states “aluminumized mylar” and should read, “aluminized mylar”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	Applicant’s amendments with respect to the claim rejections for claims 10 has been considered and accepted.  Therefore, the previous rejection has been withdrawn.

Response to Amendment
7.	Examiner has fully considered and acknowledged the amendments as set forth in the claims filed on 12/23/2020.  It is noted that Claim 8 has been cancelled.

Claim Rejections - 35 USC § 102
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-3, 5-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackford U.S. 8,510,871 (herein referred to as “Blackford”).
10.	Regarding Claim 1, Blackford teaches a pain-relieving garment comprising: a shell shaped complimentary to a portion of the body of the user (see at least Figure 1A), wherein the shell is configured for positioning over the portion of the body of the user (Col. 1 lines 59-61), the shell being meshed (Col. 1, lines 24-30); and a plurality of pads (10), each pad being coupled to the shell (see at least Fig. 1A) such that the pad is configured to be individually positioned proximate to a respective area of pain in the portion of the body of the user (Col. 3, lines 52-56, also see Fig. 1A, the pads “10” are located on base fabric “20” in which they are individually positioned), each of the pads comprising a radiant barrier (Fig 1A, ref. num. 10; Col. 1, lines 34-39) wherein the pad is configured for reflecting electromagnetic radiation emitted by the body for localized heating (Abstract) of the area of pain for reducing a level of pain.  The garment and pads described in Blackford can be used for a variety of functions, including but not limited to a pain-relieving function for the body.

12.	Regarding Claim 3, Blackford teaches the shirt being long-sleeved (see at least Fig 1A).
13.	Regarding Claim 5, Blackford teaches each of the pads having a respective shape (see at least Fig 3A, ref. num. 10) such that the plurality of pads comprises the pads having a variety of shapes (see at least Figs. 3A-3D).
14.	Regarding Claim 6, Blackford teaches the pads being circularly shaped (Figs 2A-2B).
15.	Regarding Claim 7, Blackford teaches each of the pads comprising: a first layer positioned adjacent to the shell (Col. 4, lines 44-45), the first layer comprising aluminum (Col. 4, lines 57-58) wherein the first layer is configured for reflecting the electromagnetic radiation (Claim 2, Col. 9, lines 61-65); and a second layer coupled to the first layer distal from the shell (see at least 8C-8D, ref. num. 20), the second layer comprising cloth (Col. 3, line 45).
16.	Regarding Claim 11, Blackford teaches a plurality of pads comprising: a plurality of shoulder pads (see at least Fig. 4, referring to the shoulder area) coupled to the shirt such that each the shoulder pad is positioned proximate to a respective shoulder of the user wearing the shirt (see at least Fig. 4); a plurality of back pads coupled to the shirt (see at least Figs. 8A-8B, referring to the back area) such that each the back pad is positioned proximate to a lower back of the user wearing the shirt (see at least Fig 8B); a plurality of neck pads coupled to the shirt (Figs. 8A-8B referring to the neck/collar area of the shirt shown) such that each the neck pad is positioned proximate to a lower neck .

Claim Rejections - 35 USC § 103
17.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
18.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blackford U.S. 8,510,871 (herein referred to as “Blackford”) in view of Thomson U.S. 2005/0199741 (herein referred to as “Thomson”).
19.	Regarding Claim 4, Blackford does not teach the gloves being fingerless type.
.

20.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blackford U.S. 8,510,871 (herein referred to as “Blackford”) in view of Tsu U.S. 2008/0311392 (herein referred to as “Tsu”).
21.	Regarding Claim 9, Blackford does not teach a third layer positioned between the first layer and the second layer, the third layer comprising mylar.
Tsu teaches a third layer positioned between the first layer and the second layer (Fig. 4C), the third layer comprising mylar (para 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blackford to incorporate the teachings of Tsu and provide an additional layer, the third layer that is between the outermost layer and the innermost layer, this middle layer comprising of mylar material.  Doing so provides another source for a thermal barrier that is inexpensive, light, flexible, and durable (para 0006).
22.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blackford U.S. 8,510,871 (herein referred to as “Blackford”).
23.	Regarding Claim 10, Blackford teaches each of the pads comprising a layer comprising aluminized mylar (Col. 1 lines 34-35 and Col. 4, lines 57-64).

On the other hand, it has been held that the selection of a known material based on its suitability for its intended purpose supports a prima facie obviousness determination. See MPEP § 2144.07. One of ordinary skill in the art would recognize the suitability of aluminized mylar with regards to its thermal characteristics (see at least Col. 1, lines 34-39 and Col. 4, line 57 through Col. 5, line 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blackford to incorporate two thermal barrier layers that both comprise aluminized mylar.  Doing so would allow the thermal barrier to possess strong infrared radiation reflection characteristics.

24.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blackford U.S. 8,510,871 (herein referred to as “Blackford”) in view of Thomson U.S. 2005/0199741 (herein referred to as “Thomson”) and in further view of Tsu U.S. 2008/0311392 (herein referred to as “Tsu”).
25.	Regarding Claim 12, Blackford teaches a pain-relieving garment comprising: a shell shaped complementarily to a portion of a body of a user (see at least Figure 1A) wherein the shell is configured for positioning over the portion of the body of the user (Col. 1, lines 59-61), the shell being meshed (Col. 1, lines 24-30), the shell comprising: a shirt (Fig. 1A), the shirt being long-sleeved (Fig. 1A), a pair of pants (Fig. 12), and a pair of gloves (Fig. 10); a plurality of pads (10) each pad being coupled to the shell (see at least Fig. 1A) such that the pad is configured to be individually positioned proximate 
	Blackford does not teach the gloves being fingerless type, a third layer positioned between the first layer and the second layer, the third layer comprising mylar, the first layer and the second layer comprising of aluminized mylar.
Thomson teaches the gloves being fingerless type (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blackford to incorporate the teachings of Thomson and provide a pain-relieving garment, a glove that contained the fingerless type.  Doing so would provide the user with more accessibility.
Tsu teaches a third layer positioned between the first layer and the second layer (Fig. 4C), the third layer comprising mylar (para 0006).

Regarding a layer that comprises aluminized mylar, it has been held that the selection of a known material based on its suitability for its intended purpose supports a prima facie obviousness determination. See MPEP § 2144.07. One of ordinary skill in the art would recognize the suitability of aluminized mylar with regards to its thermal characteristics (see at least Blackford Col. 1, lines 34-39 and Col. 4, line 57 through Col. 5, line 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blackford to incorporate two thermal barrier layers that the first and second layer comprise aluminized mylar.  Doing so would allow the thermal barrier to possess strong infrared radiation reflection characteristics (para 0041 and claim 10; and Blackford, Col. 1, lines 34-39).	

Response to Argument
26.	Applicant’s arguments filed on 12/23/2020 have been fully considered but they are not persuasive.  Claims 1, 5, 7, 10, and 12 have been amended.  Upon evaluation of the amendments, Examiner has still found that the prior art presented in the previous office action to read upon the newly amended claims.  Due to the nature of the claims, configured to be individually positioned proximate to a respective area of pain” as the pads are attached to the base fabric individually and in numerous places in which the user could be experiencing pain (see Col. 3, lines 52-56, Fig. 1A, ref nums 10 and 20).  Therefore, the newly amended claims do not change the overall scope of the invention, and the previously used art still reads upon the claim language.  

Conclusion
27.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794